

116 HR 3341 IH: Opioid Treatment Providers Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3341IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make opioid treatment programs eligible for grants under section 2008 of the Social Security
			 Act.
	
 1.Short titleThis Act may be cited as the Opioid Treatment Providers Act. 2.Eligibility of opioid treatment programs for health professions opportunity grantsSection 2008(a)(4)(A) of the Social Security Act (42 U.S.C. 1397g(a)(4)(A)) is amended by striking or a community-based organization and inserting , a community-based organization, or an opioid treatment program (as defined in section 1861(iii)(2)).
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2019. 